Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 23, 2020

The Court of Appeals hereby passes the following order:

A20A1947. TRAVION TERRELL HALL v. THE STATE.

      In 2016, Travion Terrell Hall pled guilty to possession of a telecommunications
device by an inmate, interference with government property, escape, and crossing the
guard lines with drugs.1 In 2019, Hall filed a “Motion to Set Aside-Vacate for Lack
of Jurisdiction.” The trial court dismissed the motion, and Hall filed this appeal.
      A post-conviction motion seeking to vacate an allegedly void conviction is not
a valid procedure in a criminal case, and any appeal from the denial or dismissal of
such a motion must be dismissed. See Williams v. State, 287 Ga. 192, 194 (695 SE2d
244) (2010); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Accordingly,
Hall’s appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/23/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
       Hall filed a motion to withdraw his plea, which the trial court denied. We
affirmed that ruling in an unpublished opinion. See Hall v. State, Case No.
A18A0239, decided Feb. 8, 2018.